DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JORAMO PARTNERS, LTD.,
                             Appellant,

                                     v.

                         4326 OCEAN DR., LLC,
                               Appellee.

                              No. 4D19-3059

                           [December 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 15-
22216.

  Thomas L. Abrams of Gamberg & Abrams, Fort Lauderdale, for
appellant.

  Joseph E. Altschul of Joseph E. Altschul, LLC, Pembroke Pines, for
appellee.

FORST, J.

   Appellant Joramo Partners, Ltd. (“Lender”) appeals the trial court’s final
judgment and “all other orders inhering in the judgment” in favor of
Appellee 4326 Ocean Dr., LLC (“Borrower”). Lender raises several issues
on appeal, and we affirm as to all but one issue. Specifically, we find that
while the trial court sufficiently pronounced a ruling as to the lender’s
damages claim at trial, the court’s oral pronouncement was not in accord
with its written final judgment, requiring remand.

                               Background

    Lender filed a third amended complaint, alleging two counts—a claim
for an equitable lien (“Count 1”) and a claim for damages (“Count 2”), both
arising out of Borrower’s alleged breach of an oral loan agreement.
Borrower thereafter filed its “Answer and Affirmative Defenses to Third
Amended Complaint,” in which it asserted eight affirmative defenses: (1)
breach of fiduciary duty; (2) fraud; (3) a Florida Deceptive and Unfair Trade
Practices Act (“FDUTPA”) claim; (4) unclean hands; (5) set-off; (6) statute
of frauds; (7) breach of contract; and (8) an invalid lis pendens. After
stipulating to the existence of an oral loan agreement and that Borrower
owed a substantial amount, the parties proceeded to a bench trial.

   At trial, the court considered extensive testimony concerning the loan
and Borrower’s affirmative defenses. Ultimately, the trial court found in
Borrower’s favor, noting that the instant case was “more of a 57.105
dismissal for fraud on the Court than . . . a judgment for [Borrower].” 1

    Following the trial court’s ruling, counsel for Lender informed the trial
court that the third amended complaint contained two counts. The trial
court then responded: “You know, I’m just – I’m tired of people coming to
court and asking the Court to award them money when, in fact, the whole
thing is just a stinky mess, and that’s for the record, a stinky mess. That’s
my finding.” The trial court further noted that “there’s just a total failure
of proof on the part of [Lender] and possible violations of law,” finding that
Lender failed to prove “any entitlement to . . . funds.”

    The trial court entered a written final judgment, finding in Borrower’s
favor as to Borrower’s fraud, statute of frauds, and unclean hands
affirmative defenses. 2 The written final judgment contained detailed
findings of fact, ultimately finding that, based on “the defective content
and improper execution of the mortgage, promissory note and June 12,
2006 letter, and the affirmative defenses of fraud and unclean hands, . . .
the greater weight of the evidence defeats [Lender’s] claim to foreclose.”

   The final judgment, however, contains no reference to Lender’s
damages claim. In fact, the final judgment’s first paragraph states that
Lender “only seeks to foreclose on a mortgage” and that “no other cause of
action is alleged.” Lender therefore filed a motion for rehearing, notifying

1 After stating that the instant case was more of a 57.105 dismissal for fraud on
the court than a judgment in Borrower’s favor, the trial court stated: “under both
those theories I’m going to find for [Borrower] on that basis.” While it is not
immediately apparent as to what “both those theories” references, the trial court
mentioned “fraud” immediately prior to its oral pronouncement, and to “unclean
hands” in the moments leading up to the pronouncement.
2 The trial court did not find in Borrower’s favor with respect to Borrower’s

FDUTPA defense (stating in the final judgment order that “given the strict
construction of the [FDUTPA] statute, the Court finds that Plaintiff avoids this
defense.”). As to the remaining affirmative defenses, the trial court’s written final
judgment did not address Borrower’s set-off, breach of contract, and invalid lis
pendens affirmative defenses. And, although the trial court addressed the breach
of fiduciary duty defense several times, there was no finding explicitly based on
such.

                                         2
the trial court that the third amended complaint alleged two counts and
calling attention to the final judgment’s statement that Borrower “only
seeks to foreclose on a mortgage.” The trial court denied the motion, and
Lender timely appealed.

                                  Analysis

    The denial of a motion for rehearing is reviewed under an abuse of
discretion standard. Arguelles v. Citizens Prop. Ins. Corp., 278 So. 3d 108,
111 (Fla. 3d DCA 2019) (citing Villas at Laguna Bay Condo. Ass’n, Inc. v.
CitiMortgage, Inc., 190 So. 3d 200, 202 (Fla. 5th DCA 2016)).

   It is well-settled that a trial court’s oral pronouncement must be in
conformance with its written judgment. Goosby v. Lawrence, 711 So. 2d
577, 578 (Fla. 3d DCA 1998). “The failure of the written judgment to
conform to the oral rulings requires reversal and remand so that an
amended judgment can be entered.” Williams v. River Bend of Cocoa
Beach, Inc., 281 So. 3d 546, 549 (Fla. 5th DCA 2019).

    In the instant case, after counsel for Lender notified the trial court that
the third amended complaint contained two counts, the court stated that
it was “tired of people coming to court and asking the Court to award them
money,” that “you can’t recover money on a corrupt scheme,” and that
“there’s been a failure of proof . . . as to any entitlement to . . . funds.”
Thus, the trial court made clear its intent to deny Lender’s claim as to
Count 2. However, the final judgment specifically states that Lender “only
seeks to foreclose on a mortgage” and that “no other cause of action is
alleged,” without any reference to the damages claim. Therefore, the final
judgment is not in conformance with the trial court’s oral pronouncement,
and the trial court abused its discretion in denying the motion for
rehearing on this basis.

                                 Conclusion

   Because the trial court’s written final judgment does not conform to its
oral pronouncement, we reverse and remand for the trial court to enter an
amended judgment. See Williams, 281 So. 3d at 549. We otherwise affirm
in all aspects.

   Affirmed in part, reversed in part, and remanded with instructions.

MAY and KUNTZ, JJ., concur.

                             *        *         *

                                      3
Not final until disposition of timely filed motion for rehearing.




                               4